IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0188
                              Filed October 28, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JULIO CESAR ROMERO ESPINOZA,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Kevin A. Parker,

District Associate Judge.



       The defendant appeals his convictions on one count of operating while

intoxicated, third offense, and two traffic citations, alleging ineffective assistance

of counsel. AFFIRMED.



       Felicia Bertin Rocha of Felicia Bertin Rocha, L.L.C.,, Urbandale, for

appellant.

       Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, John P. Sarcone, County Attorney, and Jordan Roling, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                           2



MULLINS, Judge.

       Julio Cesar Romero Espinoza appeals following his guilty plea to one

count operating while intoxicated, third offense, in violation of Iowa Code section

321J.2(2)(4)(c) (2013), a class “D” felony, and two traffic citations: violation of

financial liability, in violation of section 321.20B, and failure to maintain control, in

violation of section 321.288.       Romero filed a written guilty plea and was

sentenced to a term of imprisonment not to exceed five years, fined $3125, and

ordered to pay all surcharges and court costs. The district court dismissed one

count of driving while barred-habitual offender. Romero alleges his trial counsel

rendered ineffective assistance by (1) “bullying” him into pleading guilty when he

otherwise would have proceeded to trial; (2) failing to conduct discovery,

including depositions of the State’s witnesses; (3) failing to review video evidence

taken from responding police vehicles in its entirety; and (4) failing to reasonably

represent Romero by not spending more than two and one-half hours on his case

from the time of his initial appearance until the notice of appeal was filed.

       An ineffective-assistance-of-counsel claim may be raised and decided on

direct appeal when the record is adequate to address the claim. Iowa Code

§ 814.7(2), .7(3).    Normally an ineffective-assistance claim is preserved for

possible postconviction-relief proceedings where a more thorough record can be

developed and where counsel is given an opportunity to explain his or her

conduct.   State v. Biddle, 652 N.W.2d 191, 203 (Iowa 2002).              In this case,

Romero stated he understood his guilty plea and he entered it voluntarily. The

record before us does not reveal whether trial counsel sufficiently reviewed the
                                        3



video evidence provided by the State or whether competent counsel would have

conducted additional discovery before allowing Romero to plead guilty. Further,

the record does not indicate whether trial counsel reasonably represented

Romero in his defense or whether further actions taken by his trial counsel would

have led Romero to proceed to trial.

      Because the record is inadequate to address Romero’s claim on direct

appeal, it is preserved for possible future postconviction-relief proceedings. See

State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010) (holding that if a claim of

ineffective assistance of counsel cannot be addressed on appeal because of an

inadequate record, the court must preserve it for postconviction-relief

proceedings even if it is raised in a general or conclusory manner).

      AFFIRMED.